Motion by appellant for leave to appeal as a poor person granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of her typewritten brief and to serve one copy on the respondent’s attorney. Melvin Weinberger, Esq., having stipulated to serve without compensation, except such as may be allowed by the court, is assigned as counsel to prosecute the appeal. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.